 1
 2
                                                                           FILED IN THE
                                                                       U.S. DISTRICT COURT
 3                                                               EASTERN DISTRICT OF WASHINGTON


 4                                                                Sep 04, 2019
 5                                                                    SEAN F. MCAVOY, CLERK



 6                           UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9
10 UNITED STATES OF AMERICA,                 No. 1:18-cr-02044-SAB
11              Plaintiff,
12              v.                           ORDER GRANTING MOTION TO
13 JOSE ANTONIO GONZALEZ-                    DISMISS
14 VALENCIA, aka JOSE ANTONIO
15 VALENCIA GONZALEZ,                        **USMS ACTION REQUIRED**
16              Defendant.
17
18        A pretrial hearing was held on August 28, 2019. Defendant was present and
19 represented by Paul Shelton. The United States was represented by Assistant
20 United States Attorney Richard C. Burson.
21        Pending before the Court is Defendant’s Motion to Dismiss, ECF No. 21.
22 Defendant is charged with Being an Alien in the United States After Deportation,
23 ECF No. 1. He asks the Court to dismiss the Indictment, arguing that the
24 underlying removal order that was issued for him is invalid because the
25 immigration court lacked jurisdiction. He argues that because the United States
26 //
27 //
28 //
     ORDER GRANTING MOTION TO DISMISS ~ 1
 1 cannot prove an essential element of §1326 1, namely a valid prior order of
 2 exclusion, deportation, or removal, the Indictment should be dismissed.
 3        At the hearing, the parties addressed the Motion to Dismiss. The Court took
 4 the matter under advisement. After careful consideration of the parties’ briefing
 5 and oral argument, the Court grants Defendant’s Motion to Dismiss, and dismisses
 6 the Indictment in this case.
 7                                  Background Facts
 8        Defendant is alleged to be a Mexican citizen who first entered the United
 9 States when he was approximately 13 years old. His first encounter with
10 immigration officials in the United States was on or about June 7, 2000, when he
11 was located by Immigration and Nationality Services (“INS”) Agents while he was
12 in state custody on pending DUI charges. Defendant opted for voluntary departure.
13 He was removed to Mexico on July 14, 2000.
14        By September 2000, he encountered INS officials again at the Sunnyside
15 City Jail where he was in custody on a charge of driving with a suspended license.
16 He remained in local custody in Sunnyside and Yakima for a few months.
17        In December 2000, after his request for voluntary departure was denied,
18 immigrations officials prepared a Notice to Appear (“NTA”) to initiate removal
19 proceedings against him. The NTA instructed Defendant to appear for a removal
20 hearing before an immigration judge (“IJ”) at an immigration court located on
21 Second Avenue in Seattle, Washington, at a “Date and Time to be set.”
22        INS officials lodged a detainer with the Yakima County Jail. Defendant was
23 taken into immigration custody on December 29, 2001, at which time bail was set
24
25 1 To convict an alien criminal defendant of illegal reentry under 8 U.S.C. § 1326,
26 the United States must prove that the alien left the United States under order of
27 exclusion, deportation, or removal, and then illegally reentered. United States v.
28 Barajas-Alvarado, 655 F.3d 1077, 1079 (9th Cir. 2011).
     ORDER GRANTING MOTION TO DISMISS ~ 2
 1 at $5000. He was served with the NTA on January 2, 2001. The Certificate of
 2 Service does not indicate that Defendant was provided oral notice in any language
 3 of the time and place of his hearing or the consequences of failing to appear at the
 4 hearing. Defendant signed a “Request for Prompt Hearing section.”2
 5        On January 8, 2001, the immigration court faxed a Notice of Hearing (NOH)
 6 to Defendant’s custodial officer that indicated Defendant’s hearing was to be held
 7 the next day, on January 9, 2001. The NOH indicated that the location of the
 8 removal hearing was on Airport Way South in Seattle, which was a different
 9 address than was listed on the NTA. Defendant does not recall ever being served
10 with a copy of the NOH before his hearing.
11        Defendant’s removal hearing took place on January 9, 2001. The hearing
12 was held at the Second Avenue address listed in the NTA, not on Airport Way
13 South. The IJ determined that Defendant was removable. Defendant made no
14 application for relief and the IJ ordered him removed to Mexico. The Order states
15 that Defendant waived his right to appeal.
16        Defendant does not recall the IJ advising him of (1) his right to seek
17 assistance of an attorney; (2) his eligibility for voluntary departure or asking if he
18 wanted to apply for it; and (3) his right to appeal.
19        Defendant was removed on January 12, 2001. He has since been deported on
20 three occasions—March 2007, August 2009, and September 2010—all pursuant to
21 reinstatements of the January 9, 2001 order.
22 //
23
24 2 In his declaration, Defendant states that he recalls being served with paperwork
25 while in immigration custody, but he does not recall the immigration officer
26 translating the NTA to him or explaining what was contained in it. Notably, it does
27 not appear the “Request for Prompt Hearing” section was translated into Spanish
28 or otherwise explained to him. ECF No. 21-1, Ex. 6.
     ORDER GRANTING MOTION TO DISMISS ~ 3
 1                                       Discussion
 2        This Court has consistently granted motions to dismiss where the record
 3 shows that INS did not follow the two-step notice process recognized in Karingithi
 4 v. Whitaker, 913 F.3d 1158 (9th Cir. 2019), including when the defendant did not
 5 receive timely notice of the removal hearing date or the NTA failed to list the
 6 correct address of the immigration court.3 See United States v. Hernandez-Fuentes,
 7 2019 WL 1487251 (E.D. Wash. Mar. 20, 2019); United States v. Cruz-Aguilar, __
 8 F.Supp.3d. __, 2019 WL 316460 (E.D. Wash. July 12, 2019); United States v.
 9 Rubisel DelCarmen-Abarca, 4:19-cr-6005-SAB, ECF No. 64.
10        Here, it is clear the two-step notice process was deficient. The NTA did not
11 list a date and time for his removal hearing, the NOH was sent only one day before
12 his removal hearing and there is nothing in the record to suggest that Defendant
13 ever received the NOH. Moreover, the NTA and the NOH provided conflicting
14 addresses.
15        A. The United States’ Arguments
16        In this case, the United States has taken a different approach and presented
17 new arguments as to why the Court should not grant Defendant’s Motion. First, it
18 argues the relevant regulation, 8 C.F.R. § 1003.14(a), does not limit the
19 immigration’s court’s subject-matter jurisdiction because it is merely a “claims
20 processing rule.” And the purpose of a claims-processing rule is to “promote the
21 orderly progress of litigation by requiring that the parties take certain procedural
22 steps at certain specified times,” rather than govern a court’s adjudicatory
23 authority, relying on Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 435
24 (2011). Because the regulation is a claims processing rule, Defendant would have
25
26 3 In Karingithi, the Ninth Circuit held the regulatory definition of a NTA governs
27 the immigration court’s jurisdiction over an individual in removal proceedings. Id.
28 at 1160.
     ORDER GRANTING MOTION TO DISMISS ~ 4
 1 to show prejudice to justify invalidating the IJ’s removal order, which he cannot
 2 do.
 3         Second, the United States argues the regulations promulgated by the
 4 Attorney General cannot limit the immigration court’s jurisdiction because an
 5 agency does not have authority to limit subject matter jurisdiction associated with
 6 Article III courts. Said another way, agencies do not have the authority to define
 7 their own jurisdiction. It argues 8 C.F.R. §1003.14(a),4 which describes when
 8 jurisdiction vests before an IJ, does not limit the broad statutory jurisdictional
 9 grant, nor restrict or define when the immigration courts have power to hear cases.
10        Third, because the immigration statutes contemplate the removal of aliens
11 without any service at all, see e.g. 8 U.S.C. §1229a(b)(5)(B), which provides that
12 the Attorney General need not provide an alien with notice of an impending
13 removal “if the alien has failed to provide the address required,” Defendant’s
14 arguments that satisfying the regulations is crucial to establishing the IJ’s
15 jurisdiction is untenable, since § 1229(a)(b)(5)(B) expressly permits an IJ to order
16 the removal of aliens over whom the IJ theoretically would not have jurisdiction.
17 The United States sees § 1229(a)(b)(5)(B) as a “clear statement” that the
18 regulations were not intended to limit the IJ’s authority.
19        In the alternative, the United States argues that even if 8 C.F.R. § 1003.14 is
20 jurisdictional, the Notice to Appear complied with the regulations, and even if a
21
22 4 (a) Jurisdiction vests, and proceedings before an Immigration Judge commence,
23 when a charging document is filed with the Immigration Court by the Service. The
24 charging document must include a certificate showing service on the opposing
25 party pursuant to § 1003.32 which indicates the Immigration Court in which the
26 charging document is filed. However, no charging document is required to be filed
27 with the Immigration Court to commence bond proceedings pursuant to §§
28 1003.19, 1236.1(d) and 1240.2(b) of this chapter.
     ORDER GRANTING MOTION TO DISMISS ~ 5
 1 subsequent hearing notice were required, the notice provided to Defendant one day
 2 prior to his hearing was sufficient.
 3            Finally, the United States argues Defendant is precluded from attacking the
 4 underlying deportation proceedings because he cannot meet the requirements set
 5 forth in 8 U.S.C. §1326(d).5
 6            B. The Court’s Analysis
 7            In deciding the validity of an underlying removal order, the Court is bound
 8 by the Ninth Circuit’s holding in Karingithi. In that case, the Circuit answered the
 9 question as to whether the immigration court has jurisdiction over the removal
10 proceedings by looking to the federal immigration regulations. 913 F.3d at 1158.6
11 Notably, the Circuit held that in that case the charging documents satisfied the
12
13
     5
         (d) Limitation on collateral attack on underlying deportation order
14
     In a criminal proceeding under this section, an alien may not challenge the validity
15
     of the deportation order described in subsection (a)(1) or subsection (b) unless the
16
     alien demonstrates that—
17
     (1) the alien exhausted any administrative remedies that may have been available
18
     to seek relief against the order;
19
     (2) the deportation proceedings at which the order was issued improperly deprived
20
     the alien of the opportunity for judicial review; and
21
   (3) the entry of the order was fundamentally unfair.
22 8 U.S.C. §1326(d).
23 6“We consider whether the Immigration Court has jurisdiction over removal
24 proceedings when the initial notice to appear does not specify the time and date of
25 the proceedings, but later notices of hearing include that information. This question
26 is governed by federal immigration regulations, which provide that jurisdiction
27 vests in the Immigration Court when a charging document, such as a notice to
28 appear, is filed. 8 C.F.R. §§ 1003.13, 1003.14(a).” Id. at 1158.
     ORDER GRANTING MOTION TO DISMISS ~ 6
 1 regulatory requirements so the IJ had jurisdiction over the removal proceedings. Id.
 2 at 1159. It noted the petitioner received actual notice of the hearings through
 3 multiple follow-up notices that provided the date and time of each hearing. Id.
 4            Here, the underlying removal order is invalid because the two-step process
 5 approved in Karingithi was not followed in that Defendant’s removal hearing
 6 occurred only 7 days after service of the NTA and 1 day after purported service of
 7 the NOH; there is no proof in the record to establish that Defendant ever received
 8 the NOH or even that the custodial officer received it; and the NOH listed an
 9 incorrect address of the immigration court.
10            The Court rejects the United States’ argument that the statutory scheme
11 contemplates the removal of aliens without any service at all. That is not a correct
12 reading of the statute. Removal of aliens without service is only permitted if the
13 alien had first received written notice but failed to provide the proper address as
14 required by 8 U.S.C § 1229(a)(1)(F).7 It goes without saying that the obligation
15
     7
         (b)(5) Consequences of failure to appear
16
     (A) In general
17
     Any alien who, after written notice required under paragraph (1) or (2) of section
18
     1229(a) of this title has been provided to the alien or the alien’s counsel of record,
19
     does not attend a proceeding under this section, shall be ordered removed in
20
     absentia if the Service establishes by clear, unequivocal, and convincing evidence
21
     that the written notice was so provided and that the alien is removable (as defined
22
     in subsection (e)(2)). The written notice by the Attorney General shall be
23
     considered sufficient for purposes of this subparagraph if provided at the most
24
     recent address provided under section 1229(a)(1)(F) of this title.
25
     (B) No notice if failure to provide address information
26
     No written notice shall be required under subparagraph (A) if the alien has failed to
27
     provide the address required under section 1229(a)(1)(F) of this title.
28
     ORDER GRANTING MOTION TO DISMISS ~ 7
 1 under § 1229(a)(1)(F) is created only after the service of a valid charging
 2 document.
 3        Finally, Defendant does not have to satisfy 8 U.S.C. § 1326(d) to collaterally
 4 attack his underlying deportation order because that order was issued ultra vires.
 5 See Lazaro v. Mukasey, 527 F.3d 977, 980 (9th Cir. 2008) (“A petitioner is entitled
 6 to relief from a defective NTA if he shows that the Immigration Court lacked
 7 jurisdiction.”). Defendant is not collaterally attacking his removal order. On the
 8 contrary he is arguing that the United States cannot prove a necessary element of
 9 his charge, namely, a lawful prior removal.
10                                      Conclusion
11        Defendant has shown that his underlying removal proceedings were invalid
12 because he did not receive a valid charging document. As such, the immigration
13 court was never vested with subject-matter jurisdiction and the removal order that
14 it issued is void and without legal effect. Without a valid removal order, the United
15 States cannot establish an essential element of 8 U.S.C. § 1326, that is, that
16 Defendant was previously lawfully deported. Therefore, it is appropriate to dismiss
17 the Indictment.
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER GRANTING MOTION TO DISMISS ~ 8
 1        Accordingly, IT IS HEREBY ORDERED:
 2        1. Defendant’s Motion to Dismiss, ECF No. 21, is GRANTED.
 3        2. The Indictment in the above-captioned case is DISMISSED, with
 4 prejudice.
 5        3. The U.S. Marshals Service is directed to release Defendant from custody
 6 forthwith.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 4th day of September 2019.
10
11
12
13
14                                       Stanley A. Bastian
15                                   United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO DISMISS ~ 9
